       Case 1:20-cv-03214-JTR      ECF No. 17   filed 07/21/21   PageID.537 Page 1 of 2


                                                                               FILED IN THE
                                                                           U.S. DISTRICT COURT
                                                                     EASTERN DISTRICT OF WASHINGTON

 1
                                                                       Jul 21, 2021
 2                                                                        SEAN F. MCAVOY, CLERK

 3                         UNITED STATES DISTRICT COURT
 4                        EASTERN DISTRICT OF WASHINGTON

 5
     PAMELA K.,                                     No. 1:20-CV-3214-JTR
 6
 7                        v.                        ORDER GRANTING STIPULATED
 8                                                  MOTION FOR REMAND
     KILOLO KIJAKAZI, ACTING                        PURSUANT TO SENTENCE FOUR
 9   COMMISSIONER OF SOCIAL                         OF 42 U.S.C. § 405(g)
     SECURITY,1
10
11                   Defendant.
12
13         BEFORE THE COURT is the parties’ stipulated motion to remand the
14   above-captioned matter to the Commissioner for additional administrative
15   proceedings pursuant to sentence four of 42 U.S.C. § 405(g). ECF No. 16.
16   Attorney D. James Tree represents Plaintiff; Special Assistant United States
17   Attorney Shata Ling Stucky represents Defendant. The parties have consented to
18   proceed before a magistrate judge. ECF No. 4. After considering the file and
19   proposed order, IT IS ORDERED:
20         1.       The parties’ Stipulated Motion for Remand, ECF No. 16, is
21   GRANTED. The above-captioned case is REVERSED and REMANDED to the
22   Commissioner of Social Security for further administrative action pursuant to
23   sentence four of 42 U.S.C. § 405(g).
24
25         1
               Kilolo Kijakazi became the Acting Commissioner of Social Security on
26   July 9, 2021. Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure,
27   Kilolo Kijakazi is substituted for Andrew M. Saul as the defendant in this suit. No
28   further action need be taken to continue this suit. See 42 U.S.C. § 405(g).

     ORDER GRANTING STIPULATED MOTION FOR REMAND - 1
       Case 1:20-cv-03214-JTR     ECF No. 17    filed 07/21/21   PageID.538 Page 2 of 2




 1         On remand, the Appeals Council will instruct the Administrative Law Judge
 2   to do the following: (1) reevaluate the medical opinions and prior administrative
 3   medical findings; (2) reevaluate Plaintiff’s maximum residual functional capacity;
 4   (3) obtain supplemental vocational expert evidence to clarify the effect of the
 5   assessed limitations on Plaintiff’s ability to perform other work in the national
 6   economy; (4) offer Plaintiff the opportunity for a new hearing; (5) take any further
 7   action needed to complete the administrative record; and (6) issue a new decision.
 8         2.     Judgment shall be entered for PLAINTIFF.
 9         3.     Plaintiff’s Motion for Summary Judgment, ECF No. 13, is
10   STRICKEN AS MOOT.
11         4.     An application for attorney fees and costs may be filed by separate
12   motion.
13         IT IS SO ORDERED. The District Court Executive is directed to enter this
14   Order, forward copies to counsel, and CLOSE THE FILE.
15         DATED July 21, 2021.
16
17                                _____________________________________
                                            JOHN T. RODGERS
18                                 UNITED STATES MAGISTRATE JUDGE
19
20
21
22
23
24
25
26
27
28

     ORDER GRANTING STIPULATED MOTION FOR REMAND - 2
